GARBARINO, Judge,
dissenting:
¶ 11 I respectfully dissent. At issue is the General Belease and Settlement Agreement resolving Wilma Young’s discrimination claim against her employer. Ms. Young was represented by counsel during the negotiations, and the agreement provided that she would retire from the company in exchange for $20,000 and retiree medical benefits.
¶ 12 Although Ms. Young had voluntarily executed this agreement, at a later date, she decided to apply for unemployment benefits. In order to receive these benefits, Ms. Young attempted to prove that she had been discharged as opposed to having voluntarily quit. The Appeals Board accepted Ms. Young’s assertion that she had not possessed any independent desire to resign or retire from her employment but did so “to settle the ongoing litigation she had with the employer.”
¶ 13 In affirming, the majority analogizes this case to Magma. The rationale of Magma has no application to this ease, however. In Magma, our supreme court addressed a collective bargaining agreement that forced an employee to retire on a pension after reaching a given age. Id. at 105, 366 P.2d at 85. The court stated that “the better view is expressed in ... eases which focus upon the volition and intent of the individual workman at the time his employment is terminated.” Id. at 110, 366 P.2d at 88 (emphasis added). In Magma, the court reconciled an employee’s desire to continue working against the strict enforcement of a collective bargaining agreement negotiated between a union and an employer. Id. at 105, 366 P.2d at 85. The individual employee’s intent had little, if any, bearing upon the collective bargaining agreement.
¶ 14 One cannot expect the same personal involvement by an employee in a collective agreement that would be found in a settlement agreement resolving a personal grievance. In this case, Ms. Young, acting with the advice of counsel, as an individual, voluntarily entered into an agreement with her employer. She does not attack the validity of this agreement nor does she allege overreaching, fraud, duress, or any of the conditions we traditionally look for to avoid a contractual obligation. Instead, it appears that she simply wants us to ignore the language of both her agreement and her retirement notice, each of which unequivocally states that she “voluntarily” elected to retire.
*23¶ 15 The majority also looks to A.R.S. section 23-784 as farther support for claimant’s contention that she was forced to leave work and to waive her right to benefits. However, Ms. Young did not waive her benefits. She agreed to dismiss her claim and to retire in return for $20,000 and retiree medical benefits. Accordingly, it is unreasonable to construe the agreement entered into by the parties to be a waiver, release, or commutation of rights within the meaning of A.R.S. section 23-784.
¶ 16 Apparently using hindsight, Ms. Young wishes she had not elected to “voluntarily retire,” and she would like to repudiate that provision of her settlement agreement. The bottom line, however, is that Ms. Young voluntarily elected to retire as part and parcel of the same agreement that netted her $20,000 and retiree medical benefits.
¶ 17 I would set aside the award.